Exhibit 99.1 BERRY PLASTICS CORPORATION TO ACQUIRE REXAMS SPECIALTY AND BEVERAGE CLOSURES BUSINESS For Immediate Release: EVANSVILLE, INDIANA, June 20, 2011  Berry Plastics Corporation, an Apollo Management, L.P. and Graham Partners portfolio company, announced today that it has entered into a definitive agreement to acquire the Rexam specialty and beverage closures business (Rexam SBC). Berry will pay approximately $360 million for Rexam SBC and the transaction is expected to close in the third quarter of 2011, subject to customary closing conditions. Rexam SBC is a leading manufacturer of injection and compression molded plastic specialty and beverage closures, jars, and other plastic packaging products for the food, beverage, industrial and household chemical, automotive and beauty end markets. Rexam SBC has eight manufacturing facilities globally, including seven in the U.S. and one in Brazil. In addition, Rexam SBC has manufacturing operations in Malaysia and Mexico through joint venture agreements, and a research and development technical center located in Perrysburg, Ohio. Rexam SBC had 2010 annual net sales of approximately $500 million and has 1,500 employees. Dr. Jonathan Rich, Chairman and CEO of Berry Plastics Corporation stated, The acquisition of Rexam SBC demonstrates Berrys continued commitment to growing our business through the addition of packaging companies with excellent customers and great products. We are excited about the opportunities the Rexam SBC business will bring to Berrys customers, employees and investors. Curt Begle, President of Berrys Rigid Closed Top Division, stated, This acquisition will complement Berrys broad product offering of value added packaging and establishes Berry in markets where we do not have a significant presence today. We are enthusiastic about acquiring the highly skilled and dedicated workforce of Rexam SBC, along with its strategic footprint of manufacturing operations throughout the world. For additional information, please contact: Robert C. Weilminster Executive Vice President, Corporate Development Diane Tungate Executive Assistant Berry Plastics Corporation 101 Oakley Street Evansville, IN 47710 Telephone: (812) 306-2370 About Berry Plastics Berry Plastics is a leading manufacturer and marketer of plastic packaging products.
